Per Curiam:

The evidence produced .upon the motion for a rehearing is painfully conflicting as to what actually occurred upon the trial in the court below with respect to the conduct of the counsel for appellee; but it is not necessary to determine what is proved or disproved as to those matters. The only question before us is, whether the bill of exceptions embraced in the record has been changed since it was allowed and signed by the district court. The evidence does not establish that any change therein has been made. Under these circumstances, the motion for a rehearing must be overruled.